Citation Nr: 1726881	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  06-39 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 17, 2007.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied, in relevant part, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

In a May 2010 decision, the Board remanded the issue of entitlement to a TDIU; on remand, the RO granted entitlement to a TDIU effective September 17, 2007, in a June 2011 rating decision.  This matter was most recently before the Board in December 2012, where the Board found that a claim of entitlement to a TDIU prior to September 17, 2007 had been raised by the record, and remanded the matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the issue of the Veteran's entitlement to a TDIU prior to September 17, 2007, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He is currently service-connected for chronic fatigue syndrome (rated at 60 percent from September 17, 2007), irritable bowel syndrome, (rated at 30 percent from March 16, 2005), degenerative disc disease of the lumbar spine (rated at 10% from March 16, 2005 to June 16, 2011, and at 20 percent from June 16, 2011), status post anal fissure repair (rated at 10 percent from March 16, 2005), right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine (rated at 10 percent from June 16, 2011), and surgical scars (rated at 0 percent from March 16, 2005).  Based on these ratings, the Veteran does not meet the percentage standards for a TDIU rating set forth in 38 C.F.R. § 4.16 prior to September 17, 2007; nonetheless, he is still eligible for an extraschedular consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).

In the December 2012 remand, the Board ordered a new VA examination and a medical opinion be obtained addressing the impact of the Veteran's service-connected disabilities on his employability.  Subsequently, the Veteran underwent an August 2016 VA examination evaluating his relevant service-connected conditions, after which the examiner found that the Veteran's irritable bowel syndrome, chronic fatigue syndrome, and degenerative disk disease all impacted his ability to work.  The examiner provided a number of opinions as to how those disabilities impacted the Veteran's ability to work, concluding that the Veteran was likely unemployable from March 16, 2005 to September 17, 2007.

The Board notes that the Veteran's chronic fatigue syndrome may not be considered in evaluating whether the Veteran was unemployable from March 16, 2005 to September 17, 2007 as the Veteran was not service-connected for that disability prior to September 17, 2007.  Some of the opinions provided by the examiner take the Veteran's chronic fatigue syndrome into consideration when assessing his ability to work, and because those opinions do not make clear whether the Veteran's inability to work is attributable to his chronic fatigue syndrome or to his other service-connected disabilities, those opinions have little to no probative weight.

However, with respect to the Veteran's irritable bowel syndrome, the examiner stated that the Veteran's "abdominal pain is constant and generally debilitating," and opined that "he cannot be expected to do any type of work because of his severe constant abdominal pain[.]"  Additionally, the examiner evaluated the effect of the Veteran's degenerative disk disease on his ability to work, stating that the Veteran cannot tolerate sitting, walking, or standing for any prolonged period of time.  

The examiner's statements and opinion concerning the Veteran's irritable bowel syndrome and his statements regarding the Veteran's degenerative disk disease indicate that the Veteran's service-connected disabilities rendered him unable to participate in employment from March 16, 2005 to September 17, 2007 and this conclusion is consistent with the rest of the evidence of record.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU prior to September 17, 2007 under 38 C.F.R. § 4.16(b).

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to TDIU prior to September 17, 2007.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




